FILED
                           NOT FOR PUBLICATION
                                                                             JUN 28 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALINE L. MILLER, an individual,                  No.   14-36001

              Plaintiff-Appellee,                D.C. No. 6:14-cv-00785-TC

 v.
                                                 ORDER*
FORD MOTOR COMPANY, a Delaware
corporation,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Thomas M. Coffin, Magistrate Judge, Presiding

                        Argued and Submitted May 11, 2017
                                 Portland, Oregon

Before: BYBEE and HURWITZ, Circuit Judges, and ZOUHARY,** District
Judge.

      In May 2017, following oral argument, we certified a question of state law to

the Oregon Supreme Court. The Oregon Supreme Court accepted the certified


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
question and interpreted Or. Rev. Stat. § 30.905(2) to provide that when an Oregon

product liability action involves a product manufactured in a state with no statute

of repose for an equivalent civil action, then the Oregon action likewise is not

subject to a statute of repose. Miller v. Ford Motor Co., 363 Or. 105 (2018).

      Accordingly, the district court order is AFFIRMED. We decline to address

the appellant’s dormant Commerce Clause argument, and instead REMAND this

matter to the district court for consideration in the first instance of that and any

other arguments, as appropriate.

      IT IS SO ORDERED.




                                            2